DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Appeal Brief
Applicant’s remarks in the Appeal Brief filed 6/25/2021 in combination with the Examiner’s Amendment below place the application in condition for allowance. Claims 1-3 and 5-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter J. Lish (Reg. No. 59,383) on 9/14/2021.
The application has been amended as follows: 
Amend claim 1 as follows:
1.	A heat exchanger tube bundle cleaning system comprising:
	a cleaning chamber comprising a base defining a reservoir containing an organic solvent and a hinged lid;
	a cradle configured to support a heat exchanger tube bundle in the reservoir, the cradle comprising one or more rollers configured to rotate the heat exchanger tube bundle;
	a shell-side spraying system configured to spray a pressurized stream of organic solvent against a shell-side surface of the heat exchanger tube bundle;
a heating element configured to raise or lower the temperature of the organic solvent;
wherein the floor of the cleaning chamber is sloped downward from the side walls of the base to a recess in the center of the reservoir and wherein an auger runs along the recess.	

Cancel claim 4.   
Amend claim 10 as follows:
10.	The heat exchanger tube bundle cleaning system of claim 9, wherein the lifting system comprises at least a first one or more hydraulic cylinders and a second one or more hydraulic cylinders, 
wherein the first one or more hydraulic cylinders and the second one or more hydraulic cylinders are configured to operate independently so that the cradle may be brought to an inclined position to allow for draining of the organic solvent from the heat exchanger tube bundle back into the reservoir for reuse and/or recycle.  

Amend claim 18 as follows:
18.	A heat exchanger tube bundle cleaning system comprising:
	a cleaning chamber comprising a base defining a reservoir containing an organic solvent and a hinged lid;
	a cradle configured to support a heat exchanger tube bundle in the reservoir, the cradle comprising one or more rollers configured to rotate the heat exchanger tube bundle;
	a shell-side spraying system configured to spray a pressurized stream of organic solvent against a shell-side surface of the heat exchanger tube bundle;
a heating element configured to raise or lower the temperature of the organic solvent;	
a lifting system operably connected to the cradle and configured to raise the cradle out of the reservoir and lower the cradle into the reservoir, wherein the lifting system comprises at least a first one or more hydraulic cylinders and a second one or more hydraulic cylinders, the first one or more hydraulic cylinders and the second one or more hydraulic cylinders being configured to operate independently so that the cradle may be brought to an inclined position to allow for draining of the organic solvent from the heat exchanger tube bundle back into the reservoir for reuse and/or recycle.     

REASONS FOR ALLOWANCE
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or suggest each of the claimed features of independent claims 1 and 18. As to claim 1, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.